1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                                    DISTRICT OF NEVADA
10                                             ***
11   JOEL CARDENAS,                                 Case No. 3:15-cv-00476-MMD-CBC
12                                    Petitioner,                   ORDER
            v.
13
     DWIGHT NEVEN, et al.,
14
                                  Respondents.
15

16         Respondents’ unopposed motion for enlargement of time (ECF No. 41) is granted.

17   Respondents will have until July 22, 2019, to file a response to the amended petition for

18   writ of habeas corpus in this case.

19         DATED THIS 21st day of May 2019.
20

21                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
